Citation Nr: 1200953	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  94-21 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for the service-connected organic brain syndrome and dysthymia, from April 19, 1991 to May 30, 2009. 

2.  Entitlement to an initial evaluation in excess of 50 percent for the service-connected organic brain syndrome and dysthymia, beginning on and after May 30, 2009.  

3.  Entitlement to an initial compensable evaluation for the service-connected status post fracture of the inferior and bilateral left orbit zygoma, from April 19, 1991 to June 9, 2004.

4.  Entitlement to an initial evaluation in excess of 20 percent for the service-connected status post fracture of the inferior and bilateral left orbit zygoma, beginning on and after June 9, 2004.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to July 28, 2010.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had verified active service from December 1987 to April 1991, with evidence of more than five months of active service prior to December 1987. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the RO. 

In September 1992, the Veteran presented testimony at a personal hearing conducted at the RO before a Hearing Officer.  A transcript of this hearing has been associated with the Veteran's claims folder.

The Board remanded the case to the RO in June 2000 and November 2003 for additional development of the record. 

In a decision promulgated in October 2005, the Board denied the Veteran's claims. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court), which issued a June 2008 Order vacating, in part, the Board's October 2005 decision and remanding these matters to the Board. 

In April 2009, the Board also remanded the issues on appeal for additional development.  The case is once again before the Board. 

The issues of an initial increased rating for status post fracture of the inferior and bilateral left orbit zygoma and entitlement to TDIU rating prior to July 28, 2010, are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Beginning on April 19, 1991 to November 7, 1996, the service-connected disability picture is not shown to have been able to establish and maintain effective relationships.  During this period the Veteran was attending college and attempting to start his own private business. 

2.  Beginning on November 7, 1996 to October 20, 2004, the service-connected organic brain syndrome and dysthymia is shown to have been manifested by irritability, decreased concentration, suicidal ideation and short-term memory loss, however, he graduated from college, began teaching a course, worked at a bar and earned money by driving members of his community; neither diminished reliability, flexibility and efficiency resulting in a considerable industrial impairment nor symptomatology resulting in occupational and social impairment with reduced reliability and productivity was demonstrated. 

3.  Beginning on and after October 20, 2004, the service-connected organic brain syndrome and dysthymia is shown to be manifested by anxiety, chronic sleep impairment, panic attacks, isolation, flattened affect, impaired thought processes and communication, impairment of short and long term memory, near-continuous depression affecting the ability to function independently, appropriately and effectively and impaired impulse control and to be productive of a disability picture that more closely resembles that of severe social and industrial inadaptability or occupational and social impairment manifested by deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood and inability to establish and maintain effective relationships.
. 

CONCLUSIONS OF LAW

1.  Prior to November 7, 1996, the criteria for the assignment of an initial evaluation in excess of 30 percent for the service-connected organic brain syndrome and dysthymia were not met. 38 U.S.C.A.§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R.§§ 4.7, 4.132 including Diagnostic Codes 9304-9405 (1996).

2.  Beginning on November 7, 1996 through October 20, 2004, the criteria for the assignment of an initial evaluation in excess of 30 percent for the service-connected organic brain syndrome and dysthymia were not met. 38 U.S.C.A.§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R.§§ 4.7, 4.132, Diagnostic Code 9304-9405 (1996); 38 C.F.R. § 4.130 including  Diagnostic Codes 9304-9433 (2011).

3.  Beginning on October 20, 2004, the criteria for the assignment of an increased, initial evaluation of 70 percent, but not higher for the service-connected organic brain syndrome and dysthymia have been met. 38 U.S.C.A.§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R.§§ 4.7, 4.132, Diagnostic Code 9304-9405 (1996); 38 C.F.R. § 4.130 including Diagnostic Codes 9304-9433 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to VCAA.  VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  

As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, as a March 1992 rating decision granted service connection for organic brain syndrome, the Veteran's claim has been substantiated.  His filing of a Notice of Disagreement as to the initial rating assigned in this determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2011).  

Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A.§§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed.

The May 1992 Statement of the Case, January 1999 Supplemental Statement of the Case, and May 2009 notice letter set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  

The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  

Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher initial rating for the service-connected disabilities at issue.  Thus, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  

The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In this regard, the Board notes that the Veteran's claim was remanded to the RO in April 2009 in order to provide him a notification letter which complied with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) and the Court's ruling in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was also to be afforded an additional VA examination and the RO was to adjudicate the issues on appeal with consideration as to whether the Veteran's claims warrant referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of the assignment of an extraschedular rating.  The case was then to be readjudicated. 

As noted, the Board has found that, since the Veteran is appealing the initial rating assigned to his service-connected disabilities the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(3) (2011) do not apply.  

Nevertheless, the Board observes that the RO sent the Veteran a corrective VCAA notice letter in May 2009 which informed him of his and VA's respective duties for obtaining evidence.  

The May 2009 letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.

While the May 2009 notice letter did not inform the Veteran of what the evidence must show to establish an increased rating, the record is replete with examples demonstrating that the Veteran had actual knowledge of what the evidence must show.  

For example, during the September 1992 hearing, the Veteran argued that his disabilities were more severe than they were currently rated.  More recently, in June 2009, the Veteran submitted a copy of the schedular criteria for his organic brain syndrome with specific arguments as to which symptoms were present.  

In short, the Veteran is obviously aware of what is required of him and of VA and no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not required where there is no reasonable possibility that additional development will aid the veteran].  

The Board's April 2009 remand also requested the Veteran be afforded additional VA examinations to determine the nature, extent and severity of the organic brain syndrome to include headaches.  Upon review, the Veteran was afforded a VA psychiatric examination in May 2009, a brain/spine examination in June 2009, and a traumatic brain injury examination in September 2009.  These examinations addressed the questions posed by the Board with respect to his organic brain syndrome and dysthymia claim. 

The April 2009 remand also requested that the RO adjudicate the matter of whether the Veteran's claims warrant referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of the assignment of an extraschedular rating.  

While a November 2010 deferred rating action acknowledges this request, the June 2011 SSOC and June 2011 rating decision do not explicitly state that an extraschedular evaluation was considered.  

In this capacity, the Board notes that the June 2011 SSOC and June 2011 rating decision contained discussions of which Diagnostic Code was appropriate based on the Veteran's symptoms and these rating actions therefore appear to have determined that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App, 111 (2008). 

In any event, absolute compliance with remand orders is not required.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As the Board has the ability to address the matter of referral of a disability to appropriate VA officials for consideration of an extraschedular rating, the lack of a explicit discussion of whether an extraschedular rating is warranted in the June 2011 SSOC and June 2011 rating decision has not resulted in any prejudice to the Veteran. 

In short, the Board finds that the April 2009 remand directives were substantially completed. See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance]; see also Dyment supra [although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required]. 

Further, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  

In particular, the record contains the Veteran's service treatment records, VA outpatient medical records, private treatment records, records from the Social Security Administration, lay statements, the September 1992 hearing transcript and multiple VA examination reports.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As will be discussed in detail in its analysis, the Veteran was provided with VA examinations in November 1991, May 1998, two examinations in March 1999, April 2001, June 2004, May 2009 and June 2009.  A additional medical opinion was obtained in September 1999.  

The reports of these examinations reflect that the examiners recorded the Veteran's complaints, conducted appropriate examinations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

While the record does not reflect that the November 1991 or March 1999 VA examiners reviewed the Veteran's claims folder, the Veteran is not prejudiced thereby as the examiners considered medical history as reported by the Veteran which is consistent with that contained in his claims folder.  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011).   

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He exercised the option of a personal hearing and was afforded one with a Hearing Officer in September 1992.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Essentially, all available evidence that could substantiate the claim to the extent indicated has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  Thus, the Board will proceed to a decision.  


II.  Memorandum Decision	

As noted in the Introduction, this appeal was the subject of a Memorandum Decision of the Court dated on May 21, 2008. 

In the May 2008 decision, the Court stated that the Board failed to ensure compliance with its prior remand orders and failed to provide adequate reasons and bases in denying entitlement to a higher disability rating for organic brain syndrome with headaches. 

On appeal, a representative for the Secretary conceded that the Board failed to ensure compliance with the June 2000 and November 2003 remand orders because the Veteran was not afforded a VA examination that included an opinion as to the severity of his organic brain disorder. See the Memorandum Decision, page 9.

As discussed, the Board remanded the Veteran's claim in April 2009 in order to afford him a VA examination that discussed the severity of his organic brain disorder symptoms and the impact those symptoms had on his daily activities.  Such an examination report was obtained in May 2009. 

The May 2008 Memorandum Decision also observed that the Veteran had argued, and a representative for the Secretary had agreed, that the Board's October 2005 decision "failed to explain why he was not entitled to an extraschedular rating as a result of marked interference with employment because of the constant severe headaches and memory loss associated with his organic brain syndrome."  The Veteran's entitlement to an extraschedular consideration will be addressed by the Board hereinbelow.  

The Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  

A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis of the Veteran's claim for increased ratings has been undertaken with that obligation in mind.


III.  General Ratings Criteria  

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  


IV. Organic Brain Syndrome and Dysthymia  

	A. Specific Legal Criteria - Assignment of Diagnostic Code

In this case, the Board has considered whether another rating code is "more appropriate" than the ones used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Here, when service connection for organic brain syndrome was established by the RO in a March 1992 rating decision, a 10 percent evaluation was assigned under the rating code for brain disease due to trauma, Diagnostic Code 8045.

A January 1999 rating decision expanded the diagnosis of the Veteran's disability to include headaches, but continued the 10 percent evaluation under Diagnostic Code 8045.  

The Board recognizes that the regulations pertaining to Diagnostic Code 8045 were amended in September 2008.  73 Fed. Reg. 54,693-706 (Sept. 23, 2008).  These new rating criteria were made effective on October 23, 2008, and apply to "all applications for benefits received by VA on or after October 23, 2008."  Id. at 54,693.  

As the Veteran's appeal stems from his disagreement with the September 1992 rating decision that granted service connection, the regulatory change is not applicable.   

In a June 2011 rating decision, the RO reclassified the Veteran's organic brain syndrome with headaches as organic brain syndrome and dysthymia, and applied Diagnostic Codes 9304-9433.  

A separate 10 percent rating was assigned for the residuals of traumatic brain injury (TBI), which included the Veteran's headaches, under the revised Diagnostic Code 8045, effective on October 23, 2008.

The June 2011 rating decision also granted an increased rating for the service-connected organic brain syndrome and dysthymia.  An initial 30 percent rating was assigned from the date of service connection, beginning on April 19, 1991 to May 30, 2009, and an initial 50 percent rating was assigned beginning on and after May 30, 2009.  

As noted, the revised Diagnostic Code 8045 is not for application in the present case.  The record also does not indicate that the Veteran has disagreed with the separate compensable rating or effective date assigned to his residuals of TBI other than organic brain syndrome and dysthymia.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a) , the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].    

The Board observes, however, that the symptoms associated with the Veteran's now service-connected TBI may not be considered in connection with the issue on appeal following the date that a separate compensable rating was awarded.  To do so would constitute improper pyramiding.  See 38 C.F.R. § 4.14 [the evaluation of the same disability under various diagnoses is to be avoided].  

The existence of such symptomatology prior to the date of service connection, however, remains for consideration. (In this capacity the Board observes that the Veteran's subjective complaints of headaches, short-term memory loss, attention, concentration and problematic executive function that were noted by a September 2009 VA examiner were considered by the RO when assigning the separate 10 percent rating for TBI.  See the June 2011 rating decision.)

Under the former Diagnostic Code 8045, purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, were to be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, would be rated 10 percent and no more under Diagnostic Code 9304.  

This 10 percent rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. §§ 4.124a, Diagnostic Code 8045 (2008).

With respect to the purely neurological disabilities criteria of Diagnostic Code 8045, the Memorandum Decision observed that the Veteran had complained of facial nerve paralysis.  See, the May 2008 Memorandum Decision, page 13.  

While Diagnostic Code 8045 allows for neurological disabilities following trauma to the brain to be rated under the appropriate schedular criteria with a hyphenated diagnostic code, the record in this case does not reflect that the Veteran had been diagnosed with an identifiable neurological disorder before October 23, 2008.  In fact, he was noted to have no gross neurological defects in January 1992 and his cranial nerves were intact upon examination in March 1999.  

While the Board acknowledges that the Veteran is competent to report the existence of facial symptoms, the record does not indicate that he has the necessary medical experience or training to diagnose those symptoms as a neurologic disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  As such, the record does not include any competent evidence of a neurological defect due to the Veteran's organic brain injury. 

Here, the record indicated that the Veteran had a number of subjective complaints (such as headaches) that were attributed to his brain trauma.  See, e.g., the November 1991 VA examination.  Pursuant to the former Diagnostic Code 8045, such complaints were to be rated "10 percent and no more under Diagnostic Code 9304" and that this rating could not be combined with any other rating for a disability due to brain trauma.  

As the record indicates that the Veteran had not been diagnosed with multi-infract dementia associated with brain trauma, pursuant to the former Diagnostic Code 8045, a rating in excess of 10 percent is not warranted under Diagnostic Codes 8045-9304.

Notwithstanding the fact that the Veteran had not been diagnosed with dementia, in the June 2011 rating decision, the RO assigned a 30 percent rating beginning on April 19, 1991 and a 50 percent rating beginning on May 30, 2009 pursuant to Diagnostic Codes 9304 (dementia due to head trauma) - 9433 (dysthymic disorder).

As the former Diagnostic Code 8045 allowed for a maximum 10 percent rating, the assignment of Diagnostic Code 9305-9433 is clearly more favorable to the Veteran and will not be disturbed by the Board. 

Finally, the Veteran has argued before the Court that the Board's October 2005 decision "failed to explain why his service-connected organic brain syndrome with headaches could not be rated under the Diagnostic Code regarding migraines."  See the Memorandum Decision, page 11.

As noted, the Veteran's headaches have been diagnosed as a residual of his head injury.  See, e.g., a March 1999 VA examination report.  While headaches were specifically contemplated under the previously-assigned Diagnostic Code 8045, the Veteran is no longer rated under this code.  As such, the Board has considered whether rating the Veteran's disability under Diagnostic Code 8100 (migraines) would be more favorable.   

In order to warrant a disability rating in excess of 30 percent under Diagnostic Code 8100, the record must show very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Upon review, such symptoms were not met or approximated prior to October 23, 2008 (the date the Veteran was granted a separate compensable rating for TBI which addresses his complaints of headaches.) 

Specifically, during the September 1992 hearing, the Veteran testified that, while he would have daily headaches, these headaches lasted until he took pain medication.  The Veteran further testified that the headaches had never caused him to stop and lay down.  See the hearing transcript, page 9. 

During a March 1999 VA mental health examination, the Veteran complained of having chronic headaches that resulted in visual disturbance, nausea, pressure, and occasional  vomiting.  It was reported that these episodes sometimes became so severe that he had to  "stop the world." 

A separate March 1999 VA brain and spinal cord examination revealed that these episodes occurred approximately one or two times a month. The VA examiner also observed that "[t]he headaches, though daily, appear[ed] to be fairly well tolerated and not interfering with day to day function except as on an occasional basis."

During a September 1999 VA examination, the Veteran indicated that, approximately one or two times a month, his headaches would become so severe that he had to lay down and rest.  It was noted that "[h]e rarely misse[d] work and, at times, could relieve [a] headache simply by sitting down.  Though the headache is there on a daily basis, it does not appear to interfere with his activity expect for once or twice a month." 

During a June 2004 VA neurological examination, the Veteran reported that he experiences daily headaches that were exacerbated by bending, lifting or straining that the weather or the exposure to dust. These headaches were relieved by medication and rest. 

In a September 2004 self-evaluation completed for the Social Security Administration, the Veteran reported that he could tolerate his headaches until they were "agitated" at which point he took medication which would dull his pain.  

The Board has carefully reviewed the evidence of record, including the Veteran's self-description of his headaches; however, the record does not indicate that such symptoms resulted in prolonged attacks productive of severe economic inadaptability prior to October 23, 2008.  

Instead, the record shows that the Veteran's headaches, while constant, were tolerable and relieved by medication and rest.  As noted, the Veteran's headaches would interfere with his employment, at most, once or twice a month and therefore did not result in very frequently completely prostrating and prolonged attacks productive of severe economic inadaptability. 

In short, to rate the Veteran's organic brain syndrome under Diagnostic Code 8100 was not in his best interest as it did not allow for a disability rating in excess of 30 percent.  The currently assigned Diagnostic Codes 9304-9433 are more favorable to the Veteran as they allow for a rating in excess of 30 percent during the appeal period. 

During the pendency of this appeal, the applicable rating criteria for mental disorders were amended effective on November 7, 1996.  See 61 Fed. Reg. 52695 (Oct. 8, 1996) [codified at 38 C.F.R. § 4.130].  

Where a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the veteran applies unless Congress provided otherwise or permitted VA to do otherwise and VA did so.  See VAOGCPREC 7-2003.  

The Board will therefore evaluate the Veteran's service-connected organic brain syndrome and dysthymia under both the former and the current schedular criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114 (2002); VAOPGCPREC. 3-2000 (April 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 117 (1997).

The Veteran was provided with the pre-November 7, 1996 regulatory criteria in the May 1992 Statement of the Case, and the new regulatory criteria in a May 2009 notice letter.  

His claim was readjudicated , most recently, in a June 2011 rating decision.  Accordingly, there is no prejudice to the Veteran in deciding this appeal based on those regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in its decision a question that has not been addressed by the RO, it must consider whether the veteran has been given adequate notice to respond and, if not, whether he has been prejudiced thereby].

The former General Rating Formula for Psychoneurotic Disorders  (pre-November 7, 1996) provided the following:

100 percent - The attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community. Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  Demonstrably unable to obtain or retain employment.

70 percent - Ability to establish and maintain effective or favorable relationships with people is severely impaired. The psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.

50 percent - Ability to establish or maintain effective or favorable relationships with people is considerably impaired. By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment.

30 percent - Definite impairment in the ability to establish or maintain effective and wholesome relationships with people, with psychoneurotic symptoms resulting in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment.  38 C.F.R.§ 4.130 including Diagnostic Codes 9304-9405 (1996).  

The revised schedular criteria for rating mental disorders reads as follows: 

100 percent - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

30 percent - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R.§ 4.130 including Diagnostic Codes 9304-9433 (2011).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

A GAF of 71 to 80 is defined as transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) or no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in schoolwork). 

A GAF score ranging between 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

A score ranging from 51 to 60 reflects more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), for rating purposes].


      B.  Analysis 

The Veteran's organic brain syndrome and dysthymia are currently rated as 30 percent disabling from the date of the grant of service connection or from April 19, 1991 through May 29, 2009.  

A 50 percent rating was made effective beginning  on and after May 30, 2009.  For the following reasons, the Board finds that a rating higher than 30 percent rating is not assignable for the period from April 19, 1991 through October 19, 2004 and that an increased 70 percent rating is assigned beginning on and continuing after October 20, 2004.   

As noted, the applicable rating criteria for mental disorders were amended effective on November 7, 1996.  See 61 Fed. Reg. 52695 (Oct. 8, 1996) [codified at 38 C.F.R. § 4.130].  

The Board will therefore evaluate the service-connected organic brain syndrome and dysthymia under both the former and the current schedular criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114 (2002); VAOPGCPREC. 3-2000 (April 10, 2000); Kuzma & Green both supra. 




		(i)  April 19, 1991 through November 6, 1996

Beginning on April 19, 1991 through November 6, 1996, only the former ratings criteria were in effect.  In order to warrant a 50 percent disability rating under the former rating criteria, the evidence had to show that the Veteran's ability to establish or maintain effective or favorable relationships with people was considerably impaired and that, by reason of psychoneurotic symptoms, his reliability, flexibility and efficiency levels were so reduced as to result in considerable industrial impairment.

The VA outpatient treatment records show that, while he was having difficulty maintaining jobs due to his closed head injury, he had applied for a position as a bus driver in June 1991.  The following year, the Veteran enrolled in school and began taking a business math course. See a May 1992 treatment record. He began taking five college level courses in the fall of that year.  See a September 1992 treatment record. 

While the Veteran indicated that he intended to work while attending school in May 1993, the treatment records from February and May 1995 reveal that he was taking classes, but unemployed.  

A May 1995 VA treatment record notes that the Veteran "fired" his academic advisor after he refused to provide more guidance and advice to him.  The Veteran's self-confidence was described as intact following this event, and he was noted to have been continuing to work towards the completion of an academic degree. 

While on academic break during the summer of 1995 the Veteran began fixing up a shed to use as an office.  The July 1995 treatment record noted that the Veteran was becoming more isolative, but it was reported in October 1995 that the faculty is beginning to work with him more.  The record further suggested that the Veteran was able to successfully challenge an assigned failing grade and ultimately received an A in the course.  See an August 1995 treatment record. 

In an April 1996 treatment report, the Veteran was described as working a 60 hour week, every week, while attending school and attempting to start a desktop publishing business at home.  He was applying for federal grants for equipment.  See an April 1996 treatment record.  

During the relevant period under consideration, the service-connected symptomatology was shown to have been manifested primarily by depression, anxiety, short term memory loss, headaches, mood swings and difficulty concentrating.  See VA treatment records dated December 1991, May 1992, June 1992 and July 1992.   

In short, the record showed that the Veteran was experiencing a definite impairment in his ability to establish or maintain effective and wholesome relationships with people as demonstrated by his isolation and argument with his academic advisor.  

In addition, the Veteran's psychoneurotic symptoms resulted in a reduction of efficiency and reliability due to his short-term memory loss, headaches and difficulty concentrating.  These symptoms, however, were specifically contemplated the 30 percent rating assigned during that time.  

To the extent that the Veteran was able to successfully handle multiple college courses, receive support from the faculty, and successfully challenge a grade, the record does not indicate that his psychoneurotic symptoms resulted in, or more nearly approximated, a disability picture manifested by considerable industrial impairment as required for an increased rating. 

Accordingly, on this record, a disability rating in excess of 30 percent is not warranted under the former schedular criteria prior to November 7, 1996.


		(ii)  November 7, 1996 through October 18, 2004

For the period between November 7, 1996 and October 19, 2004, the service-connected organic brain syndrome and dysthymia was rated 30 percent disabling.  As noted, both the former and the current schedular criteria are for application during this period.  


The former schedular criteria  

As noted, to warrant the assignment of a 50 percent rating under the former rating criteria, the evidence must show that the Veteran's ability to establish or maintain effective or favorable relationships with people was considerably impaired and, by reason of psychoneurotic symptoms, his reliability, flexibility and efficiency levels were so reduced as to result in considerable industrial impairment.

Upon review, the record indicates that, while the Veteran was receiving VA outpatient treatment in April 1998, he reported teaching a course in desktop publishing and seriously considering pursing an advanced degree.  He was assigned a GAF score of 85. 

During a May 1998 VA examination, the Veteran reported having problems with memory such as "losing track of the topic of conversation, remembering how he got to a certain point in time, misplacing objects in his home and office, and forgetting to complete tasks related to his employment."  

The Veteran was observed to have good grooming and hygiene and was noted to have been alert and oriented.  His language was fluent and relevant.  The Veteran was noted to have been able to develop an adequate relationship with the examiner.  

The examiner further noted, however, that the Veteran complained of crying spells and suicidal ideation when his headaches were bad.  It was also observed that the Veteran was "paranoid" about people following him "due to the incident when he was attacked in 1989." 

During a March 1999 VA brain and spinal cord examination, the Veteran was noted to have recently received a Bachelor of Science degree in computer science.  He was working as a "driver for the Amish" and as a carpenter.  At that time, he was attempting to set up a home based business creating fliers and printing.  

The Veteran was afforded a separate VA examination for mental health disorders in March 1999.  At this time, the Veteran reported being irritable, but motivated to work.   He also indicated that he wondered what other people said about him.  

The Veteran demonstrated a full range of affect, and his language was fluent and relevant.  He appeared well motivated and "was able to form a good relationship with the examiner."  He was assigned a GAF score of 60. 

After reviewing the claims folder, a September 1999 VA examiner reported that the Veteran had "some mild symptoms and some difficulty in social occupation or school functioning, but [was] generally functioning pretty well."  A GAF score of 65 was assigned. 

In an April 2000 treatment note, the Veteran reported having irritability, anger and periods of depression.  He was teaching two days a week, but was just giving students "equipment, books and software" so that they could practice on their own. He was also giving car rides to members of his community "for a minimum amount of money."  It was noted that the Veteran was alert and oriented, but depressed and poorly groomed. 

A VA treatment note from November 2000 reported that the Veteran was having problems in his personal life because his "girlfriend [was] being a wishy washy person."  He was having trouble giving up the relationship because he believed that his girlfriend still loved him and would come back.  

In October 2001, the Veteran reported keeping himself busy by setting up and "teaching computers for Veterans as well as working with Amish people, and working in [a] bar for 4 to 8" hours a day.  He reported being pretty comfortable with himself except that he was too stubborn and not able to hold on to any "long time relationships." 

The Veteran was afforded several VA examinations in June 2004 where he was noted to have been earning money driving "people in the community for hire" and "unsuccessful at finding work in his area of training, computer science, in the area where he live[d]" but was "reluctant to seek work outside of his general area."  

An examination revealed that the Veteran's speech was appropriate and that he was oriented and denied having any suicidal ideations or delusional thinking.  His affect was appropriate, and his thought associations were relevant.  His motivation was good.  While the Veteran complained of memory problems, testing revealed that his short-term and long-term memory were intact.  His attention and concentration were also noted to be average.  He was assigned a GAF score of 60.   

Upon review, the record indicated that the Veteran had some impairment with the ability to establish or maintain favorable relationships, but there was no indication that the service-connected organic brain syndrome and dysthymia resulted in a considerable impairment.  

As noted, the Veteran reported having personal relationship troubles and difficulty while teaching his desktop publishing course, but he was able to establish effective relationships with the VA examiners and maintained his driving relationship with members of his community.  

In addition, while the Veteran's symptomatology included manifestations of irritability, crying spells, decreased concentration, suicidal ideation, short-term memory loss, there was no indication that the Veteran's symptoms resulted in a diminished reliability, flexibility and efficiency so as to result in a considerable industrial impairment.  

Indeed, the record indicates that the Veteran was working two days a week as a teacher, working in a bar, driving for members of his community and attempting to start his own business.  

Accordingly, on this record, an increased disability rating is not warranted under the former schedular criteria for this period  of time.


The current schedular criteria

Under the revised regulations, the assignment of a 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

The Board's inquiry, however, is not necessarily strictly limited to the criteria found in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (noting that the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that  would justify a particular rating).  As a result, the Board will first discuss the symptoms identified in the rating criteria and will then address any other aspects of the psychiatric symptomatology that would warrant a higher rating.

The service-connected organic brain syndrome and dysthymia symptomatology for the period between November 7, 1996 through October 19, 2004 was discussed in detail and need not be repeated here.  

Upon review of the record, the Board notes that the Veteran had demonstrated only one of the nine symptoms identified in the ratings criteria.  As noted, the Veteran has complained of disturbances of motivation and mood.  

The record does not indicate that the Veteran had a flattened affect, an impairment in his speech, panic attacks, difficulty understanding complex commands, impaired judgment, impaired abstract thinking, or difficulty in establishing effective work and social relationships. 

While the Board acknowledges that the Veteran complained of having short-term memory loss, the record does not indicate that his memory was so impaired that the he retained only highly learned material.  In fact, the June 2004 VA examiner noted that the Veteran's short and long term memory were intact and that the Veteran was employable. 

As discussed, the Board's inquiry is not strictly limited to the criteria found in the VA rating schedule.  See Mauerhan, supra.  In this case, however, the Board has not identified any other aspects of the service-connected organic brain syndrome and dysthymia that would meet, or more nearly approximate the criteria for a higher rating.  

While the Veteran reported having some of the symptomatology noted by the rating criteria for consideration of a disability rating in excess of 50 percent, such as suicidal ideation, irritability, neglect of personal appearance and hygiene and delusions, the record does not indicate that such symptoms resulted in occupational and social impairment with reduced reliability and productivity.  

As noted, the Veteran was able to obtain a college degree and to teach, drive clients, work at a bar, and attempt to develop a personal business during the appeal period under consideration. 

Furthermore, the Board notes that the September 1999 VA examiner indicated that the Veteran had "some mild symptoms and some difficulty in social occupation or school functioning" but was generally functioning pretty well.  

The Board additionally observes that the Veteran had been assigned GAF scores between 60 and 85.  These scores are reflective of mild impairment that is consistent with the Veteran's assigned 30 percent disability rating.

Therefore, based on a review of all of the evidence, the Board concludes that a rating in excess of 30 percent is not warranted at any time prior to October 20, 2004. 


		(iii)  On and after October 20, 2004

For the reasons to be set forth in greater detail, the Board finds that the service-connected organic brain syndrome and dysthymia is shown to have been productive of a disability picture that more closely approximated criteria for a 70 percent rating beginning on and after October 20, 2004.


The former schedular criteria  

In order to warrant a 70 percent rating under the former rating criteria, the evidence must show that the Veteran's ability to establish and maintain effective or favorable relationships with people is severely impaired. The psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain and retain employment.

During an October 2004 psychiatric evaluation conducted by the Social Security Administration, the Veteran reported no longer giving Amish workers rides to their employment sites and being let go from his bartending job after becoming involved in altercations and disagreements with his supervisors.  The examination report also noted that the Veteran had been let go from his part-time teaching position due to his lack of an advanced degree.  

The October 2004 psychologist noted that the Veteran's clothing and hands were somewhat soiled and that he was "dressed appropriately for the weather and the situation.  The Veteran reported that it [was] difficult for him to have good hygiene as he ha[d] no running water or electricity in his current residence."  The report also noted that the Veteran displayed "problematic functioning" and impulse control, such as when he became argumentative with the inspector of his electrical system. 

The examination revealed that the Veteran's speech was clear and coherent and he tended to ramble and required "redirection to the task at hand."  The Veteran reported that, some days, he did not want to get out of bed because of his depression.  He had lost approximately 50 pounds during the "last few months" because he was simply "not hungry."  While he maintained contact with his mother, he had little contact with his brothers and little social interaction.  

The Veteran's mood was described as "slightly dysthymic," and he denied having any suicidal ideation.  His concentration, abstract thinking and thought content were intact, and the Veteran did not report any perceptual disturbances in the form of hallucinations or illusions.  He was assigned a GAF score of 65. 

The Veteran was afforded a VA examination in May 2009 when he complained of depression and anxiety and the examiner noted that "while he [was] able to function on a basic level during the course of a day, his cognitive abilities remain[ed] impaired."  His current symptoms had led to a sense of hopelessness because he was not able to do anything that he wanted to do.  He has been in a relationship for the past 2 and a half years and had "slowly brought his trailer into better condition" and now had running water and electricity.

The testing revealed that the Veteran was alert and oriented.  His hygiene and grooming were adequate, and his speech was within normal limits. The Veteran's affect was, however, described as flat, and his thought process, while of normal rate and flow, would become derailed fairly easily.  An impairment of communication was noted, and an impairment in short and long term memory was also observed. 

In response to the Board's April 2009 remand directives, the May 2009 VA examiner stated that the Veteran had developed a cognitive disorder as a result of his in-service closed head injury and that "[t]his cognitive disorder ha[d] prevented him from sustaining gainful employment beyond a few years here and there."  

While the  Veteran was able to teach at a college level, the examiner indicated that this was not a formal course, but "was within the limits of what he could endure at that time.  Since then, he had had significant difficulty focusing on his daily activities."  A GAF score of 51 was assigned. 

In an April 2010 statement, the Veteran reported having difficulty functioning in public and controlling his impulses.  As a result, he had few friends and relationships and did not belong to any clubs.  He reported being easily distracted and forgetful of names, places, and events. 

As noted, in order to warrant a 70 percent rating under the former rating criteria the evidence must show that the Veteran's ability to establish and maintain effective or favorable relationships with people was severely impaired and that the psychoneurotic symptoms are of such severity any persistence that there was severe impairment in the ability to obtain or retain employment. 

During the appeal period under consideration, the Veteran's psychiatric symptomatology resulted in significant isolation as evidenced by his living in a trailer without any running water or electricity.  

The record also showed that, as the result of the Veteran's irritability, he had lost his job as a bartender and was no longer giving rides to members of his community.  He also noted having days when he did not get of bed due to his depression.  

Based on these symptoms, the Board finds that the Veteran's manifestations were reflective of a disability picture of such severity and persistence that more nearly resembled a severe impairment in his ability to obtain or retain employment and occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood and an inability to establish and maintain effective relationships.  A 70 percent rating is therefore warranted. 

The Board has also considered the Veteran's entitlement to a 100 percent rating; however, the record does not indicate that the Veteran's psychoneurotic symptoms border on gross repudiation of reality with disturbed thought or behavior processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  

The Veteran himself does not appear to contend that such extreme symptomatology is present.  See a June 2009 statement (wherein the Veteran made comments regarding the 70 percent rating criteria).


The current schedular criteria

The Board has considered whether the Veteran met the revised criteria for  a 100 percent rating under the revised criteria, however, the Veteran's symptomatology is not shown to have resulted in total occupational and social impairment.

With respect to the symptoms identified in the ratings criteria, the Board observes that there is no evidence that the service-connected organic brain syndrome and dysthymia resulted in a gross impairment to thought processes and communication, persistent delusions or hallucinations or grossly inappropriate behavior.  Nor is there evidence that the service-connected disability resulted in persistent danger of the Veteran hurting himself or others; a disorientation to time or place; memory loss for names of close relatives, own occupation or own name; or an inability to perform activities of daily living.  The Veteran himself does not appear to endorse such pathology.

The Board's inquiry is not necessarily strictly limited to the criteria found in the VA rating schedule.  See Mauerhan supra.  

However, the Board has not identified any other aspects of the Veteran's service-connected organic brain syndrome and dysthymia which would enable it to conclude that the criteria for a higher rating have been approximated, and the Veteran has pointed to no such pathology.  

The Board additionally observes that GAF scores assigned to the Veteran range from 51-65.  As has been noted, these scores are reflective of a moderate to severe impairment, which would be consistent with the 70 percent disability rating.


V. Extraschedular Considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  The RO included 38 C.F.R. § 3.321(b)(1) in the April 2003 Statement of the Case (SOC) and, as discussed, appeared to have considered the regulation in the Veteran's case during the June 2011 rating decision.  Accordingly, the Board will address the possibility of the assignment of an extraschedular rating for the increased disability rating at issue.  

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected organic brain syndrome and dysthymia.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  

As discussed, the symptomatology of the Veteran's disability was specifically contemplated under the former Diagnostic Code 8045 that allowed for a maximum 10 percent rating.   

While the currently assigned Diagnostic Codes 9304-9433 do not take into consideration the Veteran's complaints of headaches, these Diagnostic Codes are more favorable to the Veteran because they allow for a higher rating than what would otherwise be allowed. 

Since the available schedular criteria adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  

The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An increased, initial rating in excess of 30 percent for the service-connected organic brain syndrome and dysthymia for the period from April 19, 1991 through October 19, 2004, is denied.  

An increased, initial 70 percent disability rating, but no more for the service-connected organic brain syndrome and dysthymia beginning on and after October 20, 2004, is granted, subject to regulations controlling to the payment of VA monetary benefits.



REMAND

After having carefully considered the matter, and for reasons expressed hereinbelow, the Board finds that the matters of an increased, initial rating for the service-connected status post fracture of the inferior and bilateral left orbit zygoma and entitlement to a TDIU rating prior to July 28, 2010 must be remanded for further development of the record.  


I.  Status Post Fracture of the Inferior and Bilateral Left Orbit Zygoma

In the May 2008 Memorandum Decision, the Court noted that the Veteran had argued, and a representative for the Secretary had conceded, that the Board's October 2005 decision failed to discuss the functional loss due to pain associated with the Veteran's jaw disability. 

As a result, in April 2009, the Board remanded the claim to afford the Veteran an additional VA examination.  The examiner was specifically asked to determine whether the Veteran's jaw exhibited weakened movement, excess fatigability, or incoordination attributable to the service-connected disability; and, if feasible, these determinations should be expressed in terms of the degree of additional loss of motion due to any weakened movement, excess fatigability or incoordination. 

The Veteran was afforded an additional VA examination in June 2009.  After reviewing the Veteran's claims folder and conducting a physical examination, the examiner documented that the Veteran's complaints of easy fatigability of his jaw and measured his temporomandibular articulation as being 30 mm.  While the Veteran reported having experienced flare-ups if he opened his mouth wide, the examiner did not discuss whether repetitive testing resulted in any additional functional impairment to the Veteran's jaw or to what extent, if any, the Veteran's range of motion was limited following repetitive use.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Because the record does not indicate that the June 2009 VA examination adequately addressed the functional impairment of the Veteran's jaw, the case must be remanded so that the requested evidentiary development may be accomplished.


II.  TDIU

In a July 2011 rating decision, the RO assigned a TDIU rating, effective on July 28, 2010.  In this decision the RO noted that the July 28, 2010 effective date was assigned since it was the date VA received his claim for TDIU. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As the Veteran has submitted evidence indicating that he has been unemployable while seeking an increased rating for organic brain syndrome, the issue of entitlement for TDIU has been pending prior to July 28, 2010. 

As the RO has not considered whether a grant of TDIU was warranted prior to July 28, 2010 this issue must be remanded for initial consideration by the RO. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The Veteran should be afforded VA examination to determine the current nature, extent, and severity of the service-connected status post fracture, inferior and bilateral orbit, left and zygoma. 

The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  

All indicated tests, including x-ray studies and laboratory tests should be completed.  These tests should include a complete test of the range of motion of the affected joints.  All findings should be reported. 

The examiner should comment on the nature and severity of the Veteran's disability, including whether the Veteran whether has experienced functional loss as a result of this disability. 

The examiner should also be asked to determine whether the jaw exhibits weakened movement, excess fatigability, or incoordination attributable to the service-connected disability; and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination. 

The examiner should then express an opinion as to whether pain could significantly limit the Veteran's functional ability during flare-ups or when the jaw was used repeatedly.  It should also be described in terms of the degree of additional range of motion lost due to pain on use or during flare-ups, if feasible. 

The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.  

2.  Following completion of all indicated development, the RO should readjudicate the remaining claim for increase and the claim for a TDIU rating prior to July 28, 2010 in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive SSOC and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


